Cite as 2016 Ark. 131


                 SUPREME COURT OF ARKANSAS
                                              No.


IN RE ADMINISTRATIVE                                Opinion Delivered March 17, 2016
ORDER NUMBER 15.1 B
QUALIFICATIONS AND
STANDARDS FOR ATTORNEYS
APPOINTED TO REPRESENT
CHILDREN AND PARENTS




                                        PER CURIAM

       Administrative Order Number 15.1 is amended, effective immediately, and

republished as set out below. The amendments are to sections 1, 2, and 3, are illustrated in

the End Note, and are summarized as follows: Section 1 (c) is amended to provide an

individualized clinical component commensurate with each attorney=s experience. Sections

2 and 3 are amended with respect to providing attorney contact information and clarifying

attorney=s communication responsibilities.


      Administrative Order Number 15.1 -Qualifications and Standards for
Attorneys Appointed to Represent Children and Parents

Section 1. Qualifications for attorneys appointed by the court to represent children and

indigent parents in dependency-neglect cases.

       a. An attorney shall be licensed and in good standing with the Arkansas Supreme

       Court.

       b.(1)    Prior to appointment, an attorney shall have initial education to include
                                   Cite as 2016 Ark. 131


       approved legal education of not less than 10 hours in the two years prior to the

       date an attorney qualifies as a court-appointed attorney for children or indigent

       parents in dependency-neglect cases. Initial training must include:

   Child development;
   Dynamics of abuse and neglect;
   Attorney roles & responsibilities, including ethical considerations;
   Relevant state law, federal law, case law, and rules;
   Family dynamics, which may include but is not limited to, the following topics:
   substance abuse, domestic violence and mental health issues; and
   Division of Children and Family Services (DCFS) policies and procedures.
   Additional initial legal education may include, but is not limited to:
   Grief and attachment;
   Custody and visitation;
   Resources and services; and
   Trial and appellate advocacy.

       (2)   The Administrative Office of the Courts (AOC) shall design and conduct

programs for the initial 10 hours of legal education, either alone or in collaboration with

other agencies or entities.


       (3)   Following completion of the initial 10 hours of legal education, continuing legal

education (CLE) shall include at least 4 hours per year related to representation in

dependency-neglect cases which may include, but is not limited to, the subject categories

listed in (b)(1). The 4 hours of CLE may be in any one of the specified categories in (b)(1)

or in any combination thereof.


       (4)   Both the initial 10 hours of education and the 4 hours of CLE shall be certified

in accordance with the rules and regulations promulgated by the Continuing Legal

Education Board. All educational hours shall be calculated with reference to the CLE


                                              2
                                    Cite as 2016 Ark. 131


reporting period of July 1 through June 30, as utilized for general CLE credit by the

Continuing Legal Education Board. The CLE hours for attorneys may not be carried over

from one CLE year to the next.


       (5)   An attorney who is qualified for court appointment in dependency-neglect

cases but who fails to acquire 4 hours of CLE required by June 30 of any year shall be subject

to the pertinent compliance dates of Rule 5(D) of the Arkansas Rules and Regulations for

Minimum Continuing Legal Education. In accordance with Rule 5.(D), attorneys who sign

an acknowledgment deficiency by August 31, and obtain their 4 hours by December 1 shall

remain qualified. However, such attorneys shall not be subject to the provisions of Section

5 of the Regulations for Minimum Continuing Legal Education.


       (6)   When an attorney is seeking to complete the 4-hour CLE requirement between

June 30 and December 1 for the previous CLE year, he or she may remain as attorney on

any pending cases for which appointment was made when the attorney was in compliance

with the educational requirements. However, that attorney shall not accept appointment to

any new cases until he or she is in full compliance with the CLE requirements.

       (7)   An attorney who fails to complete 4 hours of CLE by December 1 is no longer

qualified for court appointment in dependency-neglect cases. His or her name shall be

removed from the list of qualified attorneys that is maintained and distributed to the trial

courts by the AOC. Such attorney can become qualified again only by completing 10 hours

of CLE in the categories required for initial qualification.



                                               3
                                   Cite as 2016 Ark. 131


     (8)   Attorneys in compliance with the educational qualifications as an attorney ad

litem for dependency-neglect cases as of July 1, 2001 shall be deemed to have met the initial

educational qualifications to represent parents in dependency-neglect cases.

     c. Clinical prerequisite for new appointments in dependency-neglect cases.

The Directors of the Attorney Ad Litem Program and Parent Counsel Program shall

establish an individualized clinical prerequisite commensurate with each individual

attorney=s experience that may include but is not limited to participation in staffings,

mediation and hearings with an experienced attorney, and assigning an experienced attorney

as mentor to the new attorney. Each attorney shall have a documented clinical plan approved

by an attorney program director in their dependency-neglect qualification file.

Section 2. Standards of practice for attorneys ad litem in dependency-neglect cases.

a. An attorney ad litem shall conduct personally or in conjunction with a trained Court

Appointed Special Advocate (CASA) volunteer an independent investigation consisting of

review of all relevant documents and records including but not limited to: police reports,

DCFS records, medical records, school records, and court records. The ad litem shall

interview the child, and in conjunction with a trained CASA volunteer, when one has been

appointed, shall interview the parents, foster parents, caseworker, service providers, school

personnel and others having relevant knowledge to assist in representation. Continuing

investigation and regular contact with the child are mandatory.   The attorney ad litem shall

provide his or her clients and/or his or her client=s caregivers, the attorney=s contact

information and shall respond promptly to all contacts concerning his or her client,



                                             4
                                    Cite as 2016 Ark. 131


understanding that traditional methods of communication may vary depending on the

client=s age and ability.

     b.   An attorney ad litem shall determine the best interest of a child by considering

such factors as the child's age and sense of time, level of maturity, culture and ethnicity,

degree of attachment to family members including siblings; as well as continuity,

consistency, and the child's sense of belonging and identity.

     c.   An attorney shall make earnest efforts to attend all case staffings and court-ordered

mediation conferences. Absent reasonable cause, the attorney shall directly communicate

with his or her client and/or his or her client=s caregiver prior to the date of each hearing.

An attorney ad litem shall appear at all hearings to represent the best interest of the child.

All relevant facts should be presented to the court and if the child's wishes differ from the

ad litem's determination of the child's best interest, the ad litem shall communicate the child's

wishes to the court.

     d.   An attorney ad litem shall explain the court proceedings and the role of the ad

litem in terms that the child can understand.

     e.   An attorney ad litem shall advocate for specific and appropriate services for the

child and the child's family.

     f.   An attorney ad litem shall monitor implementation of case plans and court orders.

     g. An attorney ad litem shall file appropriate pleadings on behalf of the child.


                                                5
                                       Cite as 2016 Ark. 131


     h.   An attorney ad litem shall review the progress of the child's case and shall

advocate for timely hearings.

     i.   An attorney ad litem shall request orders that are clear, specific, and, where

appropriate, include a time line for assessment, services, placement, treatment and evaluation

of the child and the child's family.

     j.   Attorney-client or any other privilege shall not prevent the ad litem from sharing

all information relevant to the best interest of the child with the court.

     k.   An attorney ad litem, functioning as an arm of the court, is afforded immunity

against ordinary negligence for actions taken in furtherance of his or her appointment.

     l.   An attorney ad litem shall participate in 10 hours of initial legal education prior to

appointment and shall participate in 4 hours of CLE each year thereafter.

     m. An attorney ad litem shall identify any potential or actual conflict of interest that

would impair his or her ability to represent a client. The attorney shall notify the court as

soon as practical of such conflict to allow the court to appoint another attorney for the client

or for the client to retain counsel prior to the next hearing.

     n.   A full-time attorney shall not have more than 75 dependency-neglect cases, and a

part-time attorney shall not have more than 25 dependency-neglect cases. Any deviations

from this standard must be approved by the Administrative Office of the Courts which shall

consider the following, including but not limited to: the number of counties and geographic


                                                6
                                   Cite as 2016 Ark. 131


area in a judicial district, the experience and expertise of the attorney ad litem, area

resources, the availability of CASA volunteers, the attorney's legal practice commitments

and the proportion of the attorney's practice dedicated to representing children in

dependency-neglect cases, the availability of qualified attorneys in the geographic area, and

the availability of funding. An attorney who is within 5 cases of reaching the maximum

caseload shall notify the Administrative Office of the Courts and the Juvenile Division Judge.

     o.   An attorney shall not accept appointment of any case for which he or she cannot

devote the requisite amount of time to comply with the above Standards of Practice and the

Model Rules of Professional Conduct.

Section 3. Standards of practice for attorneys appointed by the court to represent parents in

dependency-neglect cases.

a. An attorney shall conduct a review of all relevant documents and records including but

not limited to: police reports, DCFS records, medical records, and court records. An

attorney shall interview all people having relevant knowledge to assist in representation,

including but not limited to the investigator, OCC attorney or DCFS case worker, and

service providers.

     b.   The attorney shall provide his or her clients the attorney=s contact information and

shall respond promptly to all contacts concerning his or her client. An attorney shall make

earnest efforts to attend all case staffings and court-ordered mediation conferences. Absent


                                              7
                                     Cite as 2016 Ark. 131


reasonable cause, the attorney shall directly communicate with his or her client prior to the

date of each hearing. An attorney shall attend all dependency-neglect court hearings until

the case is closed or his or her client's parental rights have been terminated.

     c.   An attorney shall diligently and zealously protect and advance the client's interests,

rights and goals at all case staffings and in all court proceedings.

     d.    An attorney shall advise and explain to the client each stage of the court

proceedings and the likelihood of achieving the client's goals. An attorney, where

appropriate, shall identify alternatives for the client to consider, including the client's rights

regarding any possible appeal, and explain the risks, if any, inherent in the client's position.

     e.   An attorney shall appear at all hearings and present all evidence and develop all

issues to zealously advocate for his or her client and to further the client's goals.

     f.   An attorney shall advocate for specific and appropriate services for the parent to

further the client's goals.

     g. An attorney shall monitor implementation of case plans and court orders to further

the client's goals.

     h.   An attorney shall file appropriate pleadings to further the client's goals.

     i.   An attorney shall review the progress of the client's case and shall advocate for

timely hearings when necessary to further the client's goals.

     j.   An attorney shall request orders that are clear, specific, and, where appropriate,


                                                8
                                      Cite as 2016 Ark. 131


include a time line for assessment, services, placement, and treatment.

     k.     An attorney shall participate in 10 hours of initial legal education prior to

appointment and shall participate in 4 hours of CLE each year thereafter.

     l.    An attorney shall identify any potential or actual conflict of interest that would

impair his or her ability to represent a client. The attorney shall notify the court as soon as

practical of such conflict to allow the court to appoint another attorney for the client or for

the client to retain counsel prior to the next hearing.

     m. An attorney shall not accept appointment of any case for which he or she cannot

devote the requisite amount of time to comply with the above Standards of Practice and the

Model Rules of Professional Conduct.

Section 4. Qualifications for attorneys appointed by the court to represent children in

domestic relations cases and guardianship cases when custody is an issue.

a. An attorney shall be licensed and in good standing with the Arkansas Supreme Court.

     (1)    Prior to appointment, an attorney shall have initial education to include approved

legal education of not less than 10 hours in the two years prior to the date the attorney

qualifies for appointment. Initial education shall include but is not limited to:

          Child development;

          Ad litem roles and responsibilities, including ethical considerations;

           Relevant substantive state, federal and case law;


                                                9
                                    Cite as 2016 Ark. 131


          Custody and visitation; and

            Family dynamics, including substance abuse, domestic abuse, and mental health

issues.

      (2)    The Administrative Office of the Courts shall design and conduct programs for

the initial 10 hours of legal education, either alone or in collaboration with other agencies

or entities.

      (3)    Continuing education required to maintain qualification as an attorney ad litem

shall include 4 hours of annual education in any of the five subject-matter areas set out in

(b)(1) above for initial training, or in other areas affecting the child and family. The 4 hours

of CLE may be in any one of the specified categories or in any combination thereof.

(4)   Both the initial 10 hours of education and the 4 hours of CLE shall be certified as CLE

in accordance with the rules and regulations promulgated by the Continuing Legal

Education Board. All educational hours shall be calculated with reference to the CLE

reporting period of July 1 through June 30, as utilized for general CLE credit by the

Continuing Legal Education Board. The CLE hours for attorneys ad litem may not be

carried over from one CLE year to the next.

      (5)    An attorney who is qualified as an attorney ad litem but who fails to acquire 4

hours of CLE by June 30 of any year shall be subject to the pertinent compliance dates of

Rule 5.(D) of the Arkansas Rules and Regulations for Minimum Continuing Legal


                                              10
                                   Cite as 2016 Ark. 131


Education. In accordance with Rule 5.(D), attorneys who sign an acknowledgment of

deficiency and obtain their four hours by December 1 shall remain qualified as attorneys ad

litem. However, such attorneys shall not be subject to the provisions of Section 5 of the

Regulations for Minimum Continuing Legal Education.

     (6)   When an attorney ad litem is seeking to complete the 4-hour continuing

education requirement between June 30 and December 1 for the previous CLE year, he or

she may remain as attorney ad litem on any pending cases for which appointment was made

when the attorney was in compliance with educational requirements. However, that

attorney shall not accept appointment to any new cases until he or she is in full compliance

with the CLE requirements.

     (7)   An attorney who fails to complete 4 hours of CLE by December 1 is no longer

qualified as an attorney ad litem. His or her name shall be removed from the list of qualified

attorneys that is maintained and distributed to the trial courts by the AOC. Such attorney

can become qualified again only by completing 10 hours in the categories required for initial

qualification.

Section 5. Standards of practice for attorneys ad litem in domestic relations cases and

guardianship cases when custody is an issue.

a. An attorney ad litem shall conduct an independent investigation consisting of review of

all relevant documents and records. The ad litem shall interview the child, parents, and


                                               11
                                     Cite as 2016 Ark. 131


others having relevant knowledge to assist in representation. Continuing investigation and

regular contact with the child during the pendency of the action are mandatory. Upon entry

of a final order, the attorney ad litem's obligation to represent the minor child shall end,

unless directed otherwise by the court.

     b.    An attorney ad litem shall determine the best interest of a child by considering

such custody criteria as:

     (1)    Moral fitness factors: integrity, character, compassion, sobriety, religious training

and practice, a newly acquired partner regarding the preceding elements;

     (2)    Stability factors: emotional stability, work stability, financial stability, residence

and school stability, health, partner stability;

     (3)    Love and affection factors: attention given, discipline, attitude toward education,

social attitude, attitude toward access of the other party to the child, and attitude toward

cooperation with the other party regarding the child's needs;

     (4)    Other relevant information regarding the child such as stated preference, age, sex,

health, testing and evaluation, child care arrangements; and regarding the home such as its

location, size, and family composition.

     c.    An attorney ad litem shall appear at all hearings to represent the best interest of the

child. All relevant facts should be presented to the court and if the child's wishes differ from

the ad litem's determination of the child's best interest, the ad litem shall communicate the


                                                   12
                                    Cite as 2016 Ark. 131


child's wishes to the court, as well as the recommendations of the ad litem.

     d.    An attorney ad litem shall file appropriate pleadings on behalf of the child, call

witnesses, participate fully in examination of witnesses, present relevant evidence, and

advocate for timely hearings.

     e.    An attorney ad litem shall explain to the child the court proceedings and the role

of the ad litem in terms that the child can understand.

     f.    An attorney ad litem shall make recommendations to the court for specific and

appropriate services for the child and the child's family. All recommendations shall likewise

be communicated to the attorneys for the parties, or if a party is pro se, then to the party.

     g.    An attorney ad litem shall not be prevented by any privilege, including the

lawyer-client privilege, from sharing with the court all information relevant to the best

interest of the child.

     h.    An attorney shall not accept appointment to any case for which he or she cannot

devote the requisite amount of time to comply with these standards of practice and the

Model Rules of Professional Conduct.

          END NOTE

Administrative Order Number 15.1

Section 1. Qualifications for attorneys appointed by the court to represent children and

indigent parents in dependency-neglect cases.


                                              13
                                   Cite as 2016 Ark. 131


a. An attorney shall be licensed and in good standing with the Arkansas Supreme Court.

       b.(1)   Prior to appointment, an attorney shall have initial education to include

approved legal education of not less than 10 hours in the two years prior to the date an

attorney qualifies as a court-appointed attorney for children or indigent parents in

dependency-neglect cases. Initial training must include:

   Child development;

   Dynamics of abuse and neglect;

   Attorney roles & responsibilities, including ethical considerations;

   Relevant state law, federal law, case law, and rules;

   Family dynamics, which may include but is not limited to, the following topics:

substance abuse, domestic violence and mental health issues; and

   Division of Children and Family Services (DCFS) policies and procedures.

   Additional initial legal education may include, but is not limited to:

   Grief and attachment;

   Custody and visitation;

   Resources and services; and

   Trial and appellate advocacy.

     (2)   The Administrative Office of the Courts (AOC) shall design and conduct

programs for the initial 10 hours of legal education, either alone or in collaboration with


                                             14
                                   Cite as 2016 Ark. 131


other agencies or entities.

     (3)   Following completion of the initial 10 hours of legal education, continuing legal

education (CLE) shall include at least 4 hours per year related to representation in

dependency-neglect cases which may include, but is not limited to, the subject categories

listed in (b)(1). The 4 hours of CLE may be in any one of the specified categories in (b)(1)

or in any combination thereof.

     (4)   Both the initial 10 hours of education and the 4 hours of CLE shall be certified

in accordance with the rules and regulations promulgated by the Continuing Legal

Education Board. All educational hours shall be calculated with reference to the CLE

reporting period of July 1 through June 30, as utilized for general CLE credit by the

Continuing Legal Education Board. The CLE hours for attorneys may not be carried over

from one CLE year to the next.

     (5)   An attorney who is qualified for court appointment in dependency-neglect cases

but who fails to acquire 4 hours of CLE required by June 30 of any year shall be subject to

the pertinent compliance dates of Rule 5.(D) of the Arkansas Rules and Regulations for

Minimum Continuing Legal Education. In accordance with Rule 5.(D), attorneys who sign

an acknowledgment deficiency by August 31, and obtain their 4 hours by December 1 shall

remain qualified. However, such attorneys shall not be subject to the provisions of Section

5 of the Regulations for Minimum Continuing Legal Education.


                                             15
                                    Cite as 2016 Ark. 131


     (6)   When an attorney is seeking to complete the 4-hour CLE requirement between

June 30 and December 1 for the previous CLE year, he or she may remain as attorney on

any pending cases for which appointment was made when the attorney was in compliance

with the educational requirements. However, that attorney shall not accept appointment to

any new cases until he or she is in full compliance with the CLE requirements.

     (7)   An attorney who fails to complete 4 hours of CLE by December 1 is no longer

qualified for court appointment in dependency-neglect cases. His or her name shall be

removed from the list of qualified attorneys that is maintained and distributed to the trial

courts by the AOC. Such attorney can become qualified again only by completing 10 hours

of CLE in the categories required for initial qualification.

     (8)   Attorneys in compliance with the educational qualifications as an attorney ad

litem for dependency-neglect cases as of July 1, 2001 shall be deemed to have met the initial

educational qualifications to represent parents in dependency-neglect cases.

     c.    Clinical prerequisite for new appointments in dependency-neglect cases. The

Directors of the Attorney Ad Litem Program and Parent Counsel Program shall establish an

individualized clinical prerequisite commensurate with each individual attorney=s experience

that may include but is not limited to participation in staffings, mediation and hearings with

an experienced attorney, and assigning an experienced attorney as mentor to the new

attorney. Each attorney shall have a documented clinical plan approved by an attorney


                                              16
                                  Cite as 2016 Ark. 131


program director in their dependency-neglect qualification file.

     (1)   Attorneys ad litem: Assistance in representation of a child with an experienced

attorney in the following hearings:

   Emergency;

   Adjudication/Disposition;

   Review;

   Permanency Planning; and

   Termination of Parental Rights.

     (2)   Parent counsel: Assistance in representation of a parent with an experienced

attorney in the following hearings:

   Emergency;

   Adjudication/Disposition;

   Review;

   Permanency Planning; and

   Termination of Parental Rights.

Section 2. Standards of practice for attorneys ad litem in dependency-neglect cases.

a. An attorney ad litem shall conduct personally or in conjunction with a trained Court

Appointed Special Advocate (CASA) volunteer an independent investigation consisting of

review of all relevant documents and records including but not limited to: police reports,


                                            17
                                     Cite as 2016 Ark. 131


DCFS records, medical records, school records, and court records. The ad litem shall

interview the child, and in conjunction with a trained CASA volunteer, when one has been

appointed, shall interview the parents, foster parents, caseworker, service providers, school

personnel and others having relevant knowledge to assist in representation. Continuing

investigation and regular contact with the child are mandatory.       The attorney ad litem shall

provide his or her clients and/or his or her client=s caregivers, the attorney=s contact

information and shall respond promptly to all contacts concerning his or her client,

understanding that traditional methods of communication may vary depending on the

client=s age and ability.

     b.   An attorney ad litem shall determine the best interest of a child by considering

such factors as the child's age and sense of time, level of maturity, culture and ethnicity,

degree of attachment to family members including siblings; as well as continuity,

consistency, and the child's sense of belonging and identity.

     c.   An attorney shall make earnest efforts to attend all case staffings and court-ordered

mediation conferences. and to meet with his or her client prior to every hearing. Absent

reasonable cause, the attorney shall directly communicate with his or her client and/or his

or her client=s caregiver prior to the date of each hearing. An attorney ad litem shall appear

at all hearings to represent the best interest of the child. All relevant facts should be presented

to the court and if the child's wishes differ from the ad litem's determination of the child's


                                                18
                                       Cite as 2016 Ark. 131


best interest, the ad litem shall communicate the child's wishes to the court.

     d.   An attorney ad litem shall explain the court proceedings and the role of the ad

litem in terms that the child can understand.

     e.   An attorney ad litem shall advocate for specific and appropriate services for the

child and the child's family.

     f.   An attorney ad litem shall monitor implementation of case plans and court orders.

     g. An attorney ad litem shall file appropriate pleadings on behalf of the child.

     h.   An attorney ad litem shall review the progress of the child's case and shall advocate

for timely hearings.

     i.   An attorney ad litem shall request orders that are clear, specific, and, where

appropriate, include a time line for assessment, services, placement, treatment and evaluation

of the child and the child's family.

     j.   Attorney-client or any other privilege shall not prevent the ad litem from sharing

all information relevant to the best interest of the child with the court.

     k.   An attorney ad litem, functioning as an arm of the court, is afforded immunity

against ordinary negligence for actions taken in furtherance of his or her appointment.

     l.   An attorney ad litem shall participate in 10 hours of initial legal education prior to

appointment and shall participate in 4 hours of CLE each year thereafter.

     m. An attorney ad litem shall identify any potential or actual conflict of interest that


                                                19
                                    Cite as 2016 Ark. 131


would impair his or her ability to represent a client. The attorney shall notify the court as

soon as practical of such conflict to allow the court to appoint another attorney for the client

or for the client to retain counsel prior to the next hearing.

     n.   A full-time attorney shall not have more than 75 dependency-neglect cases, and a

part-time attorney shall not have more than 25 dependency-neglect cases. Any deviations

from this standard must be approved by the Administrative Office of the Courts which shall

consider the following, including but not limited to: the number of counties and geographic

area in a judicial district, the experience and expertise of the attorney ad litem, area

resources, the availability of CASA volunteers, the attorney's legal practice commitments

and the proportion of the attorney's practice dedicated to representing children in

dependency-neglect cases, the availability of qualified attorneys in the geographic area, and

the availability of funding. An attorney who is within 5 cases of reaching the maximum

caseload shall notify the Administrative Office of the Courts and the Juvenile Division Judge.

     o.   An attorney shall not accept appointment of any case for which he or she cannot

devote the requisite amount of time to comply with the above Standards of Practice and the

Model Rules of Professional Conduct.

Section 3. Standards of practice for attorneys appointed by the court to represent parents in

dependency-neglect cases.

a. An attorney shall conduct a review of all relevant documents and records including but


                                              20
                                     Cite as 2016 Ark. 131


not limited to: police reports, DCFS records, medical records, and court records. An

attorney shall interview all people having relevant knowledge to assist in representation,

including but not limited to the investigator, OCC attorney or DCFS case worker, and

service providers.

       b.   The attorney shall provide his or her clients the attorney=s contact information and

shall respond promptly to all contacts concerning his or her client. An attorney shall make

earnest efforts to attend all case staffings and court-ordered mediation conferences     and to

meet with his or her client prior to every hearing. Absent reasonable cause, the attorney

shall directly communicate with his or her client prior to the date of each hearing. An

attorney shall attend all dependency-neglect court hearings until the case is closed or his or

her client's parental rights have been terminated.

....




                                               21